Citation Nr: 1540344	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for Department of Veterans Affairs death benefits purposes.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 1962 to July 1974.  He died in March 2007, and the appellant claims to be his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran died in March 2007. 
 
 2.  The March 2007 death certificate notes that the Veteran was divorced; the record does not establish that the Veteran was married to the appellant at the time of his death. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of basic eligibility for VA death benefits have not been met. 38 U.S.C.A. §§ 1304, 1541, 5121 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.1000 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Because the application of the law to the facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  However, the Board notes that a May 2009 letter provided appropriate notice as to the information and evidence necessary to substantiate the claim.
 
II.  Eligibility for VA Death Benefits

In this case, the appellant is seeking death benefits as a surviving spouse.  For the reasons explained below, the Board must deny this appeal. 

In order to succeed in establishing status as a claimant for the purposes of entitlement to VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction.  The appellant must also meet the criteria of surviving spouse.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

For VA benefit purposes, a "surviving spouse" is a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The evidence of record reflects that the Veteran and appellant were married in June 2002, per a marriage certificate issued by the state of Alabama.  It was noted that the Veteran had four previous marriages and that the appellant had five previous marriages.  However, a VA Form 10-3884a dated in October 2002 sent to the Regional Office in St. Petersburg, Florida from the VHA in Denver notes that the Veteran indicated that he was in the process of getting a divorce from the appellant, though no date was set yet.  The Veteran's March 2007 death certificate lists the Veteran as divorced at the time of his death.  The appellant also noted on her claim for death benefits in 2009 that the Veteran's children removed him from her house and would not let her make contact with him prior to his death.  A list of the Veteran's demographics from the VA Medical Center in Gainesville notes that the Veteran was married at the time of his death, but the appellant is not listed as the spouse.

The Veteran submitted a copy of a CHAMPVA identification card, effective June 2002 through August 2077; but this, in and of itself, does not establish that the appellant was married to the Veteran at the time of his death, especially given that the death certificate lists him as divorced.

The appellant was asked to submit an amended death certificate showing that the Veteran was married to her at the time of his death, but she did not do so.  She was also asked to submit other supporting evidence as the record indicated that the appellant and the Veteran did not live together continuously from the date of marriage until the date of the Veteran's death.  The appellant was requested to submit additional information about her prior marriages and the Veteran's prior marriages.  See March 2015 RO letter to the appellant.  The appellant did not respond to this request for information.

Taking this evidence as a whole, the Board finds that the Veteran and the appellant were not legally married at the time of his death.  Accordingly, she cannot be recognized as his surviving spouse for VA purposes.  This is the case even though, as she has asserted, she is eligible for receipt of benefits from the Social Security Administration  (SSA).  Decisions made by SSA with regard to benefits are not binding on VA as SSA subscribes to different statutory and regulatory criteria. Collier v. Derwinski, 1 Vet. App. 413 (1991).  While SSA may provide the appellant with benefits based on her marriage to the Veteran, VA's laws and regulations governing survivor benefits make no such provision.

Once a divorce decree is promulgated, the former spouse can no longer be recognized as a dependent for VA benefits purposes, and therefore, cannot be recognized as a survivor for dependency and indemnity purposes (DIC) purposes.

Applicable laws and regulations require that the parties be lawfully married at the time of the Veteran's death for the appellant to meet the basic eligibility criteria for death benefits as a surviving spouse. 38 C.F.R. § 3.50.  The appellant has not provided the requested information that would establish that this was the case here.  Thus, the Board must conclude that the appellant's apparent status as a former spouse, as opposed to a surviving spouse, forecloses eligibility for VA death benefits. 

In summary, the Board finds that record does not establish that the appellant and the Veteran were married at the time of his death.  As such, VA is precluded from recognizing her as his surviving spouse.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appellant cannot be recognized as the Veteran's surviving spouse for VA death benefits purposes; and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


